Per Curiam.
1. It is the duty of the owner of premises so to endose, or otherwise guard, an excavation thereon which lies in_ dangerous proximity to a public street or sidewalk as to afford one passing along the street or sidewalk, in the exercise of ordinary care, reasonable immunity against the danger of casually falling therein. Where the owner fails to perform this duty, a person exercising such care who so falls and is injured is entitled to recover from the owner damages therefor. Hutson v. King, 95 Ga. 271 (3) (22 S. E. 615).
2. Under the principle of the above-stated ruling and the facts of the *337instant case, eaeli count of the petition set out a cause of action, and the court erred in dismissing the suit, on general demurrer.
Decided January 13, 1925.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concurs. Luke, J., dissents.

Arminius Wright, for plaintiff.
Edgar B. Craighead, Chambers & Diclcey, Hewitt W. Chambers, for defendant.